El Juez Asociado Sr. Hernandez,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal:
Aceptando los fundamentos de hecho de la sentencia ape-lada, con las siguientes modificaciones: Io. — Que en el primer resultando, donde se dice “los daños causados en las exis-tencias del establecimiento fueron consecuencia necesaria é inmediata de las disposiciones adoptadas por la Autoridad y Jefe de Bomberos para cortar y extinguir no sólo el edi-ficio ocupado en parte por el local incendiado, sino la mayor parte de los que lo rodeaban”, debe decirse, “los daños causados en las existencias del establecimiento fueron conse-cuencia necesaria é inmediata de las disposiciones adoptadas por la Autoridad y Jefe de Bomberos para cortar y extinguir el incendio que amenazaba destruir, no sólo el edificio ocu-pado en parte por el local incendiado, sino también la mayor parte de los que lo rodeaban”. 2a. — Que en el Resultando 3o, donde dice: “reconocimiento de las firmas, de los siete antes mencionados comerciantes que resultaron serlo cinco, y dos industriales, expresando que la firma puesta en dicho documento la reconocían, y ser cierto el hecho que refiere el documento antes expresado”, debe decirse, “reconocimiento de las firmas de los siete antes mencionados comerciantes, que resultaron serlo, cinco y dos industriales, expresando todos ellos que reconocían las firmas puestas en dicho docu-mento, y seis que era cierto el hecho consignado en el mismo, habiendo rectificado uno ó sea Don Adrián Padilla que había visto el establecimiento de Don Luis Jové 15 ó 20 días antes del incendio ocurrido en el mismo, donde observó y calculó *130las existencias del modo expresado en el documento de que ' se trata. 3a. — Que en el mismo 'Resultando 3a, donde se con-signa que el acta notarial de veinte y uno de Noviembre de mil novecientos fué otorgada por siete personas, debe en-tenderse que fueron seis las partes otorgantes. 4a. — Que en el propio Resultando 3a, donde se dice “requerimiento á .Gandía y Stubbe para presentar las facturas, y no sólo las exhibió, que la nota que obra en el documento que también solicita, del que retira la firma uno de las firmantes según > de dicha nota aparece”, debe decirse:, “requerimiento á Gandía y Stubbe para que exhibieran las facturas y constan-cia ó documento suscrito por varios comerciantes para acre-ditar que en el establecimiento había existencias por canti-dad mayor al valor de lo asegurado, y como contestaran que las facturas se encontraban agregadas al escrito de pruebas presentado por el Abogado de la parte actora, Don Juan de Guzmán Benitez, y que en poder de éste se encontraba el documento aludido, fué requerido dicho Letrado, quien lo presentó y aparece suscrito en 21 de Octubre de 1900 por 13 •que se dicen comerciantes y que afirman haber visto en los últimos días el establecimiento de Don Luis Jové y á simple vista calculan que las existencias que en él habían podían valer muy bien quinientos dollars, siendo de notar que uno •de los firmantes, ó sea Don Juan Vidal, hizo constar por nota •de nueve de Abril del año siguiente, que retiraba su firma del expresado documento
Aceptando igualmente los Considerandos de la referida ¡sentencia, menos el lo:
Considerando: que las condiciones fijadas en una póliza de seguro de incendio son otros tantos pactos qué determinan los derechos y obligaciones de las respectivas partes con-tratantes, y por tanto la ley que se ha de guardar y cumplir en las cuestiones que surjan entre el asegurador y ase-gurado.
Considerando: que las declaraciones de siete testigos que *132reconocieron bajo juramento ante el .Juez Municipal de Are-cibo el documento privado de veinte de Noviembre de mil novecientos, en el que aseguraban que en la fecha del incen-dio ocurrido en el establecimiento de Don Luis Jové y en los últimos días anteriores las existencias de dicho estable-cimiento, calculadas á la simple vista y concienzudamente, ascendían de quinientos á seiscientos dollars, fueron pres-tadas como medio de prueba aceptado por el Tribunal sen-tenciador en providencia de veinte y nueve de Marzo de 1901, con citación de la parte contraria, la que pudo solicitar de dicho Tribunal que aquellos testigos comparecieran en el acto del juicio oral para practicar el reconocimiento ordenado y repreguntarles en su caso, y en el supuesto de serles dene-gada tal pretensión, aparte de protestar oportunamente, pudo formular interrogatorio de repreguntas para que á su tenor declararan los mismos, sin que la Sociedad recurrente verificara una ni otra cosa, por lo que no cabe estimar vicia-do de nulidad el testimonio de tales testigos, dado bajo jura-mento y con citación contraria.
Fallamos: que debemos confirmar y confirmamos la sen-tencia apelada que dictó el Tribunal de Distrito de San Juan en siete de Noviembre del año próximo pasado, con las costas á cargo de la parte apelante, y devuélvanse los autos al re-ferido Tribunal con la certificación correspondiente.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Figueras, Sulzbacher y MacLeary.